—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about March 16, 2000, which, to the extent appealed from as limited by the brief, granted plaintiff partial summary judgment on liability on its first and second causes of action, unanimously affirmed, without costs.
Defendant failed to submit any evidence to support its assertion, made in detail for the first time on appeal, that it was unreasonably barred by plaintiff from moving out of the subject building during regular business hours. Defendant has also failed to offer evidence supporting its assertion that its employees signed invoices for the disputed charges under duress (see, Kranitz v Strober Org., 181 AD2d 441). We have not given any weight to the affidavit of defendant’s employee offered for the first time on sur-reply, even though we earlier declined to strike that affidavit from the record. In any event, that affidavit would not warrant a different result. Concur — Nardelli, J. P., Williams, Tom, Andrias and Buckley, JJ.